DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8, 10, 12, 14, and 16 are pending.
Applicant’s election of Group I, claims 1, 3-4, 6, 8, 10, 12, 14, and 16 in the reply filed on 03/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim and made FINAL. Election has been treated as having been made without traverse in the reply filed on 03/29/2022.
Claims 1, 3-4, 6, 8, 10, 12, 14, and 16 are currently under examination.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites "said isolated induced neural border stem cell line". There is insufficient antecedent basis for this limitation in the claim. Neither claim 1, from which claim 3 depends, nor claim 3 itself, recites the limitation of an isolated induced neural border stem cell line. Claim 1 is not currently limited to produce any particular cell type, and only claims an in vitro method for the direct reprogramming of mature human cells selected from adult fibroblasts (AFCs), pancreas-derived mesenchymal cells (pMSCs), and peripheral blood mononuclear cells (PBMCs). Claim 2 (not currently under examination, as above, due to withdrawal pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group), defines induced neural border stem cells, reciting a list of markers characteristic of these cells. However, claim 3, as amended, does not depend on claim 2. Additionally, even if it did, claim 2 is still independent of claim 1, and does not further limit the method of claim 1. Therefore, there is no explicit antecedent basis to establish neural border stem cells, nor can they be implied by the claims with any specificity.
Claims 4, 10, and 12 likewise recite “said isolated induced neural border stem cell line” without sufficient establishment of an antecedent for these particular cells.
Claims 6, 8, 14, and 16 are rejected for their dependency on these claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Cell Reports, 2013, hereafter “Lu”) in view of Ichida et al. (Cell Press, 2009, hereafter “Ichida”), Lujan et al., (PNAS, 2012, hereafter “Lujan”), Kumar et al. (Journal of Molecular Cell Biology, 2012, hereafter “Kumar”), and Mirakhori et al. (PLOS ONE, 2015, hereafter “Mirakhori”) as evidenced by Cell Guidance Systems (ALK5 inhibitor II, accessed online 05/31/2022), Okita et al. (Philosophical Transactions of the Royal Society B, 2011, hereafter “Okita”), Kim et  al. (PNAS, 2011), Shi et al. (Protein & Cell, 2012, hereafter “Shi”), and Rony et al. (Cell Proliferation, 2015, hereafter “Rony”).

In regards to claim 1, Lu teaches a method for generating induced neural progenitors comprising reprogramming human fibroblasts with transcription factors SOX2 and KLF4 in the presence of GSK-3 inhibitor CHIR99021 and SB431542 (an Alk 5 inhibitor) (p1580, Introduction, column 2, last paragraph of Introduction; p1590, Experimental Procedures, Generation of iNPs from human and monkey fibroblasts). Lu also teaches that the fibroblasts were obtained from adults (p1580, Results, Human iNPs are generated from postnatal and adult fibroblasts by a neurointegration method).
As above, while Lu teaches that the method for generating neural progenitors used SB431542 (an Alk 5 inhibitor), Lu does not specifically teach the use of Alk5 inhibitor II. 
As evidenced by Cell Guidance Systems, Alk5 inhibitor II is a selective inhibitor of TGF-β RI, and is also known as RepSox amongst others (p3, Activity, Alternative Names).
Providing background information, as evidenced by Okita, most induced pluripotent stem cells are derived using transcription factors OCT3/4, SOX2, KLF4, and c-MYC as reprogramming factors (p2198, Introduction, column 1, last sentence). In the art, these are generally referred to as “Yamanaka factors”. Furthermore, as evidenced by Kim, transient induction of these factors can efficiently transdifferentiate fibroblasts into functional neural progenitor cells, specifically (Abstract, p7838).
As taught by Ichida, RepSox (Alk Inhibitor II) enables the replacement of the reprogramming activities provided by both SOX2 and c-MYC (p495, Column 1, top paragraph, Figure 3B and 3G). Additionally, this has the same effect as SB431542, which while chemically different, can also replace SOX2 and c-MYC (p495, Figure 3B and 3G). Therefore, Alk Inhibitor II and SB431542 appear to be art recognized equivalents. However, even if they were not, it would still be obvious to a person of ordinary skill in the arts to use Alk Inhibitor II because, in addition, Ichida teaches that unlike reprogramming with transgenes, for example SOX2, which must be expressed for several days, small molecules, and specifically Alk Inhibitor II (RepSox), can act as switches to induce stable gene expression changes that promote completion of reprogramming (p501, column 2, top paragraph). Therefore, using Alk Inhibitor II would promote reprogramming more efficiently saving time and expenses. Furthermore, because Ichida teaches that cells can be effectively reprogrammed with Alk Inhibitor II, it could be done with predictable results and a reasonable expectation of success.
Lu also does not explicitly teach that the transcription factors also comprised BRN2 and ZIC3. 
However, Lujan teaches that transduction of transcription factors comprising BRN2 induced fibroblasts to differentiate into neural progenitor cells (p2530, Addition of Brn2 induces NPCs with trilineage differentiation). Furthermore, Lu specifically teaches that BRN2 was capable of inducing neural progenitors with trilineage differentiation potential and a more complete neural progenitor expression profile (p2530, Addition of Brn2 induces NPCs with trilineage differentiation).
Additionally, Kumar teaches that transduction of transcription factors comprising ZIC3 and KLF4 induced human fibroblasts to differentiate into neural progenitor-like cells (Figure 1, p253). As evidenced by Shi, ZIC3 has been implicated in the maintenance of pluripotency in mouse and human embryonic stem cells (p830, column 2, last paragraph). Additionally, as evidenced by Shi, ZIC3 is an immediate early gene induced during neural specification, and can be used to prevent neuronal differentiation and maintain induced neural progenitor cell identity (p831, column 1, top paragraph).
A person of ordinary skill in the arts would be motivated to modify the method of Lu and add transcription factors such as BRN2 and ZIC3 because it would generate induced neuronal progenitor cells with better differentiation potential and stronger maintenance of pluripotency than if they were generated without these growth factors. Furthermore, because these growth factors can be used in combination to transform fibroblasts into neural progenitor cells, it could be done with predictable results and a reasonable expectation of success.
Finally, Lu also does not explicitly that the culturing was performed in the presence of purmorphamine.
However, Mirakhori teaches a method for inducing neural progenitor-like cells from human fibroblasts (Abstract, p1). Mirakhori teaches that induced neuroprogenitor cells were generated by culturing fibroblasts in a cocktail comprising purmorphamine and CHIR99021 (p3, Cell culture and iNPCs generation). Additionally, as evidenced by Rony, purmorphine can be used to replace Yamanaka factors SOX2, KLF4, or c-MYC (p144, Table 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Lu and add purmorphine because it can be used to replace regular Yamanaka factors, which can simplify the experiment saving time and expenses. Furthermore, because it is known in the art that purmorphine can replace Yamanaka factors and can successfully reprogram fibroblasts, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Lu, Ichida, Lujan, Kumar, and Mirakhori renders the invention unpatentable as claimed.



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/               Examiner, Art Unit 1632                                                                                                                                                                                         
/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632